         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 1 of 21                                 FILED
                                                                                              2021 Jun-30 AM 10:30
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


UNIQUA GOINS, individually and on behalf                 Case No.:
of all others similarly situated,
                                                         COLLECTIVE ACTION
       Plaintiff,

v.                                                       COMPLAINT FOR DAMAGES
                                                         1. Failure to Pay Minimum Wages,
J’S ACE, INC. dba EMPIRE GENTLEMAN’S
                                                            29 U.S.C. § 206;
CLUB, an Alabama Corporation; ROBIN
                                                         2. Illegal Kickbacks, 29 C.F.R. §
MCCLAIN LLC dba EMPIRE
                                                            531.35;
GENTLEMAN’S CLUB, an Alabama Limited
                                                         3. Unlawful Taking of Tips, 29 U.S.C.
Liability Company; AHMAD
                                                            § 203; and
RAHIMINEJAD, an individual; ROBIN
                                                         4. Forced Tip Sharing, 29 C.F.R. §
MCCLAIN, an individual; DOE MANAGERS
                                                            531.35
1 through 3; and DOES 4 through 10,
inclusive,
                                                         DEMAND FOR JURY TRIAL
       Defendants.



                                                  /



       Plaintiff Uniqua Goins (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, based upon investigation of counsel,

published reports, and personal knowledge:

I.     NATURE OF THE ACTION

       1.      Plaintiff alleges causes of action against defendants J’S ACE, INC. dba EMPIRE

GENTLEMAN’S CLUB, an Alabama Corporation, ROBIN MCCLAIN LLC dba EMPIRE

GENTLEMAN’S CLUB, an Alabama Limited Liability Company, AHMAD RAHIMINEJAD

(“Rahiminejad”), an individual, ROBIN MCCLAIN (“McClain”), an individual, DOE

MANAGERS 1 through 3, and DOES 4 through 10, inclusive, (collectively, “Defendants” or
“Empire”) for damages due to Defendants evading the mandatory minimum wage provisions of


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 1 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 2 of 21




the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.(“FLSA”), illegally absconding with

Plaintiff’s tips and demanding illegal kickbacks including in the form of “House Fees.”

       2.       These causes of action arise from Defendants’ willful actions while Plaintiff was

employed by Defendants in the three (3) year period prior to the filing of this Complaint. During

her time being employed by Defendants, Plaintiff was denied minimum wage payments as part

of Defendants’ scheme to classify Plaintiff and other dancers/entertainers as “independent

contractors.”

       3.       Plaintiff worked at Defendants’ principal place of business located at 100 3rd

Avenue N., Birmingham, Alabama 35204.

       4.       Empire failed to pay Plaintiff minimum wages for all hours worked in violation of

29 U.S.C. §§ 206 and 207 of the FLSA.

       5.       Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

       6.       Plaintiff brings a collective action to recover the unpaid minimum wage owed to

her individually and on behalf of all other similarly situated employees, current and former, of

Defendants. Members of the Collective Action are hereinafter referred to as “FLSA Class

Members.”

       7.       As a result of Defendants’ violations, Plaintiff and the FLSA Class Members
seek to recover double damages for failure to pay minimum wage, interest, and attorneys’ fees.

II.    PARTIES

       8.       At all times relevant, Plaintiff was an individual adult resident of the State of

Alabama. Furthermore, Plaintiff was employed by Defendants and qualifies as an “employee”

of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her consent to this action is

attached hereto as Exhibit 1.

       9.       The FLSA Class Members are all current and former exotic dancers who worked

at Defendants’ club Empire located at 100 3rd Avenue N., Birmingham, Alabama 35204 at any
time starting three (3) years before this Complaint was filed, up to the present.


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 2 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 3 of 21




       10.     Defendant J’S ACE, INC. dba EMPIRE GENTLEMAN’S CLUB, is an Alabama

Corporation with its principal address located at 100 3rd Avenue N., Birmingham, Alabama

35204. At all times mentioned herein, Empire was an “employer” or “joint employer” as defined

by the FLSA, 29 U.S.C. § 203(d) and (g). J’s Ace, Inc. may be served via its agent for service of

process, Robin McClain, at 100 3rd Avenue N., Birmingham, Alabama 35204.

       11.     Defendant ROBIN MCCLAIN LLC dba EMPIRE GENTLEMAN’S CLUB, is

an Alabama Limited Liability Company. At all times mentioned herein, Empire was an

“employer” or “joint employer” as defined by the FLSA, 29 U.S.C. § 203(d) and (g). Robin

McClain may be served via its agent for service of process, Robin McClain, at 292 Shades Crest

Road, Hoover, Alabama 35226.

       12.     Defendant AHMAD RAHIMINEJAD is the co-owner and operator of Empire

Gentleman’s Club.

       13.     Rahiminejad acted directly or indirectly on behalf of Empire, and, at all times

mentioned herein were “employer(s)” or “joint employer(s)” of Plaintiff within the meaning of

the FLSA. He exerted operational and management control over Empire, including day to day

management. He was, and is, frequently present at, owned, directed, controlled and managed the

operations at Empire. He also controlled the nature, pay structure, and employment relationship

of Plaintiff and the FLSA Class Members. Rahiminejad had at all times relevant to this lawsuit,
the authority to hire and fire employees at Empire, the authority to direct and supervise the work

of employees, the authority to sign on the business’ checking accounts, including payroll

accounts, and the authority to make decisions regarding employee compensation and capital

expenditures. Additionally, he was responsible for the day-to-day affairs of Empire. In

particular, he was responsible for determining whether Empire complied with the FLSA.

       14.     Defendant ROBIN MCCLAIN is the co-owner and operator of Empire

Gentleman’s Club.

       15.     McClain acted directly or indirectly on behalf of Empire, and, at all times
mentioned herein were “employer(s)” or “joint employer(s)” of Plaintiff within the meaning of


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 3 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 4 of 21




the FLSA. She exerted operational and management control over Empire, including day to day

management. She was, and is, frequently present at, owned, directed, controlled and managed

the operations at Empire. She also controlled the nature, pay structure, and employment

relationship of Plaintiff and the FLSA Class Members. McClain had at all times relevant to this

lawsuit, the authority to hire and fire employees at Empire, the authority to direct and supervise

the work of employees, the authority to sign on the business’ checking accounts, including

payroll accounts, and the authority to make decisions regarding employee compensation and

capital expenditures. Additionally, she was responsible for the day-to-day affairs of Empire. In

particular, she was responsible for determining whether Empire complied with the FLSA.

       16.     DOE MANAGERS 1-3 are the managers/owners who controlled the policies and

enforce the policies related to employment at Empire.

       17.     The true names, capacities or involvement, whether individual, corporate,

governmental or associate, of the Defendants named herein as DOES 4 through 10, inclusive are

unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff prays

for leave to amend this Complaint to show their true names and capacities when the same have

been finally determined. Plaintiff is informed and believes, and upon such information and belief

alleges thereon, that each of the Defendants designated herein as DOE is negligently,

intentionally, strictly liable or otherwise legally responsible in some manner for the events and
happenings herein referred to, and negligently, strictly liable intentionally or otherwise caused

injury and damages proximately thereby to Plaintiff, as is hereinafter alleged.

       18.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

because they have had employees at their club engaged in commerce, which has travelled in

interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in

interstate commerce. 29 U.S.C. § 203(s)(1).

       19.     Furthermore, Defendants have had, and continue to have, an annual gross
business volume in excess of the statutory standard.


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 4 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 5 of 21




       20.     At all material times during the three (3) years prior to the filing of this action,

Defendants categorized all dancers/entertainers employed at Empire as “independent

contractors” and have failed and refused to pay wages or compensation to such

dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206-207.

       21.     Plaintiff is informed and believes that, at all relevant times herein, Defendants

engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

conduct of its employees and agents, and other Defendants and are vicariously or strictly liable

for the wrongful conduct of its employees and agents as alleged herein.

       22.     Plaintiff is informed and believes, and on that basis alleges that, each of the

Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

acts of each of these Defendants are legally attributable to the other Defendants, and that these

Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of

them exercised control over her wage payments and control over her duties.

       23.     Plaintiff is informed and believes, and on that basis alleges that, at all relevant

times, each and every Defendant has been the agent, employee, representative, servant, master,

employer, owner, agent, joint venture, and alter ego of each of the other and each was acting
within the course and scope of his or her ownership, agency, service, joint venture and

employment.

       24.     At all times mentioned herein, each and every Defendant was the successor of the

other and each assumes the responsibility for the acts and omissions of all other Defendants.

III.   VENUE AND JURISDICTION

       25.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

       26.     Venue is proper in this District because all or a substantial portion of the events
forming the basis of this action occurred in this District. Defendants’ club is located in this


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 5 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 6 of 21




District and Plaintiff worked in this District.

IV.     ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                   (AGAINST ALL DEFENDANTS)

        A.      FACTUAL ALLEGATIONS

        27.     Defendants operate an adult-oriented entertainment facility located at 100 3rd

Avenue N., Birmingham, Alabama 35204.

        28.     Defendants’ club located at 100 3rd Avenue N., Birmingham, Alabama 35204

operates under the name “Empire Gentleman’s Club”, “Empire Club,” or “Empire.”

        29.     At all times mentioned herein, Defendants were “employer(s)” or “joint

employer(s)” of Plaintiff.

        30.     At all times during the three (3) years prior to the filing of the instant action,

Defendants categorized all dancers/entertainers employed by Defendants as “independent

contractors” and have failed and refused to pay wages to such dancers.

        31.     At all times relevant to this action, Defendants exercised a great deal of

operational and management control over the subject club, particularly in the areas of terms and

conditions of employment applicable to dancers and entertainers.

        32.     Plaintiff worked as a dancer for Defendants at various times from at least 2018 to

2020.
        33.     The primary duty of an entertainer is to dance and entertain customers, and give

them a good experience. Specifically, an entertainer performs stage and table dances, and

entertains customers on an hourly basis.

        34.     Stated differently, entertainers dance on stage, perform table dances, and

entertain customers in VIP rooms, all while nude or semi-nude.

        35.     Plaintiff worked and performed at the adult-oriented entertainment facility

multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated

solely as an adult-oriented entertainment facilities featuring nude or semi-nude female
entertainers.


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                                PAGE 6 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 7 of 21




       36.       Defendants did not pay entertainers on an hourly basis.

       37.       Defendants exercised significant control over Plaintiff during her shifts and

would demand that Plaintiff stay until late in the morning if she worked.

       38.       Defendants set prices for all VIP performances.

       39.       Defendants set the daily cover charge for customers to enter the facility and had

complete control over which customers were allowed in the facility.

       40.       Defendants controlled the means and manner in which Plaintiff could perform.

       41.       Defendants had the authority to suspend, fine, fire, or otherwise discipline

entertainers for non-compliance with their rules regarding dancing.

       42.       Defendants actually suspended, fined, fired, or otherwise disciplined entertainers

for non-compliance with their rules regarding dancing.

       43.       Although Defendants allowed entertainers to choose their own costumes,

Defendants reserved the right to decide what a particular entertainer was allowed to wear on the

premises. In order to comply with Empire’ dress and appearance standards, Plaintiff typically

expended approximately thirty (30) minutes of time each shift getting ready for work without

being paid any wages for such time getting ready.

       44.       Plaintiff was compensated exclusively through tips from Defendants’ customers.

That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their
establishment.

       45.       Defendants also required Plaintiff to share her tips with Defendants, and other

non-service employees who do not customarily receive tips, including disk jockeys and security

personnel.

       46.       Defendants are in violation of the FLSA’s tipped-employee compensation

provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify

Plaintiff about the tip credit allowance (including the amount to be credited) before the credit
was utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 7 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 8 of 21




allowance worked or what the amounts to be credited were. Furthermore, Defendants violated

29 U.S.C. § 203(m) because they did not allow Plaintiff to retain all of her tips and instead

required that she divide her tips amongst other employees who do not customarily and regularly

receive tips. Because Defendants violated the tip-pool law, Defendants lose the right to take a

credit toward minimum wage.

       47.     Defendants exercised significant control over Plaintiff through written and

unwritten policies and procedures.

       48.     Empire provided and paid for all advertising and marketing efforts undertaken on

behalf of Empire.

       49.     Empire paid for the buildings used by Empire, maintenance of the facilities, the

sound systems, stages, lights, beverages and inventory used at the facilities.

       50.     Defendants made all hiring decisions regarding wait staff, security, entertainers,

managerial and all other employees on the premises.

       51.     Empire’ opportunity for profit and loss far exceeded Plaintiff’s opportunity for

profit and loss from work at Empire.

       52.     Exotic dancing is an integral part of Empire’ operations. Empire’ advertising

prominently displays exotic dancing for its customers. Empire is well known as a “strip club.”

       53.     Empire needs entertainers to successfully and profitably operate the Empire
business model.

       54.     The position of entertainer requires no managerial skill of others.

       55.     The position of entertainer requires little other skill or education, formal or

otherwise.

       56.     The only requirements to become an entertainer at Empire are “physical

attributes” and the ability to dance seductively. Plaintiff did not have a formal interview but

instead was glanced over “up and down” and participated in a brief audition by the manager

before being offered an employment opportunity. The amount of skill required is more akin to
an employment position than that of a typical independent contractor. Defendants do not require


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 8 OF 21
          Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 9 of 21




prior experience as an entertainer or any formal dance training as a job condition or prerequisite

to employment. Defendants do not require the submission of an application or a resume as part

of the hiring process.

        57.     Defendants failed to maintain records of wages, fines, fees, tips and gratuities

and/or service charges paid or received by entertainers.

        58.     Plaintiff was not paid an hourly minimum wage or any hourly wage or salary

despite being present at Defendants’ facility and required to work and entertain its customers at

any time during an eight-plus (8+) hour work shift.

        59.     Plaintiff was not paid an hourly minimum wage for the typical thirty (30)

minutes of time expended prior to each shift to get ready for work, including applying makeup

and hair, and to comply with Defendants’ dress and appearance standards.

        60.     Plaintiff was not paid an hourly minimum wage for the time she was required to

wait at Empire until the premises and the parking lot were cleared of customers.

        61.     The FLSA Class Members had the same pay structure and were under the same

controls as Plaintiff.

        62.     Defendants have never paid Plaintiff and the FLSA Class Members any amount

as wages whatsoever, and have instead unlawfully required Plaintiff and FLSA Class Members

to pay them for the privilege of working.
        63.     The only source of monies received by Plaintiff (and the class she seeks to

represent) relative to her employment with Defendants came in the form of gratuities received

directly from customers, a portion of which Plaintiff and the FLSA Class Members were

required to pay to Defendants.

        64.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance to the

FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer
within the meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and fees.


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 9 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 10 of 21




        65.    Plaintiff and FLSA Class Members who worked at Empire performed precisely

the same job duties - dancing and entertaining at Empire.

        66.    Plaintiff and FLSA Class Members who worked at Empire during the applicable

limitations period(s) were subject to the same work rules established by the Defendants as

identified above.

        67.    Plaintiff and FLSA Class Members at Empire were subject to the terms and

conditions of employment and the same degree of control, direction, supervision, promotion and

investment imposed or performed by Defendants.

        68.    Plaintiff and FLSA Class Members at Empire during the applicable limitations

period(s) were subject to the same across-the-board, uniformly applied corporate policy

mandated by Defendants.

        69.    Plaintiff and the FLSA Class Members at Empire, during the applicable

limitations period, were subject to the same fees and fines imposed by Defendants.

        70.    Defendants required Plaintiff to pay fees to Defendants and other Empire

employees, including but not limited to disc jockeys and security personnel.

        71.    Defendants required Plaintiff to pay fees to Defendants and other Empire

employees for reasons other than the pooling of tips among employees who customarily and

regularly received tips.
        72.    As a result of Defendants’ across-the-board, standard operating procedure of

mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

former dancers and entertainers who worked at Empire during the applicable limitations period

would elect to participate in this action if provided notice of same.

        73.    Upon information and belief, more than one hundred (100) dancers and

entertainers have worked at Empire during the three (3) to five (5) years prior to the filing of

this action.
///


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 10 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 11 of 21




       74.     Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she

seeks to represent, and will adequately represent the interests of the class.

       75.     Plaintiff has hired Counsel experienced in class actions and in collective actions

under 29 U.S.C. § 216(b) who will adequately represent the class.

       76.     Defendants failed to keep records of tips, gratuities and/or service charges paid to

Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.

       77.     Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

       a.      The time of day and day of week on which the employees’ work week begins;

       b.      An explanation of the basis of pay by indicating the monetary amount paid on a

               per hour, per day, per week, or other basis;

       c.      The amount and nature of each payment which, pursuant to section 7(e) of the

               FLSA, is excluded from the “regular rate”;

       d.      The hours worked each workday and total hours worked each workweek;

       e.      The total daily or weekly straight time earnings or wages due for hours worked

               during the workday or workweek, exclusive of premium overtime compensation;

       f.      The total additions to or deductions from wages paid each pay period including

               employee purchase orders or wage assignments;
       g.      The dates, amounts, and nature of the items which make up the total additions and

               deductions;

       h.      The total wages paid each pay period; and

       i.      The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.

       78.     Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden
under the FLSA by proving that they, in fact, performed work for which they were improperly


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 11 OF 21
        Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 12 of 21




compensated, and produce sufficient evidence to show the amount and extent of their work “as a

matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on

Anderson to provide the extent of her unpaid work.

       B.      INDIVIDUAL LIABILITY UNDER THE FLSA

       79.     In Lamonica v. Safe Hurricane Shutters, Inc., the U.S. Court of Appeals for the

Eleventh Circuit held that individuals can be liable for FLSA violations under an expansive

interpretation of “employer” for directors and officers. Lamonica v. Safe Hurricane Shutters,

Inc., 711 F.3d 1299 (11th Cir. 2013). The FLSA defines “employer” as “any person acting

directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §

203(d). The definition of “employer” under the FLSA is not limited by the common law concept

of “employer” but “is construed broadly to effectuate its ‘humanitarian and remedial purpose’.”

Molina v. SMI Sec. Mgmt., Inc., No. 11-24245-CIV, 2013 WL 12092072, at *4 (S.D. Fla. July

15, 2013).

       80.     Where an individual exercises “control over the nature and structure of the

employment relationship,” or “economic control” over the relationship, that individual is an

employer within the meaning of the FLSA, and is subject to liability. Lambert v. Ackerley 180

F.3d 997 (9th Cir. 1999). Factors related to “economic control,” which included ownership
interest, operational control of significant aspects of the day-to-day functions, the power to hire

and fire employees, determine salaries, and the responsibility to maintain employment records.

       81.     Defendants Rahiminejad and McClain are individually liable for failing to pay

Plaintiff and the FLSA Class Members their wages. The actual identities of DOE Managers 1-3

are unknown at this time.

///

///

///
///


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 12 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 13 of 21




V.      COLLECTIVE ACTION ALLEGATIONS

        82.      Plaintiff hereby incorporates by reference and re-alleges each and every

allegation set forth in paragraphs 1-81 as if fully set forth herein.

        83.      Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of all persons who were or are employed by Defendants as exotic

dancers/entertainers at any time during the three (3) years prior to the commencement of this

action to present.

        84.      Plaintiff has actual knowledge that FLSA Class Members have also been denied

pay at the federally mandated minimum wage rate. That is, Plaintiff worked with other

dancers/entertainers at Empire. As such, she has firsthand personal knowledge of the same pay

violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers at

Defendants’ club have shared with her similar pay violation experiences as those described in

this Complaint.

        85.      Other employees similarly situated to Plaintiff work or have worked at Empire

but were not paid at the federally mandated minimum wage rate.

        86.      Although Defendants permitted and/or required the FLSA Class Members to

work at Empire, Defendants denied them full compensation at the federally mandated minimum

wage rate.
        87.      FLSA Class Members perform or have performed the same or similar work as

the Plaintiff.

        88.      FLSA Class Members regularly work or have worked and did not receive

minimum wage.

        89.      FLSA Class Members are not exempt from receiving pay at the federally

mandated minimum wage rate under the FLSA.

        90.      As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of minimum wage.
///


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 13 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 14 of 21




       91.     Defendants’ failure to pay hours worked at the minimum wage rate required by

the FLSA results from generally applicable policies or practices, and does not depend on the

personal circumstances of the FLSA Class Members.

       92.     The experiences of Plaintiff, with respect to her pay, are typical of the

experiences of the FLSA Class Members.

       93.     The specific job titles or precise job responsibilities of each FLSA Class Member

does not prevent collective treatment.

       94.     All FLSA Class Members, irrespective of their particular job requirements, are

entitled to compensation for hours worked at the federally mandated minimum wage rate.

       95.     Although the exact number of damages may vary among FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The

claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on

a systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class

Members.

       96.     As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

following class:

           All of Defendants’ current and former exotic dancers/entertainers who

           worked at the Empire location in Birmingham, Alabama at any time
           starting three years before this Complaint was filed.

VI.    CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION

             FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       97.     Plaintiff hereby incorporates by reference and re-alleges each and every

allegation set forth in paragraphs 1-96 as if fully set forth herein.

       98.     Defendants are engaged in “commerce” and/or in the production of “goods” for
“commerce” as those terms are defined in the FLSA.


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 14 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 15 of 21




        99.     Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

        100.    Defendants failed to pay Plaintiff the minimum wage in violation of 29 U.S.C. §

206.

        101.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.

        102.    Throughout the relevant period of this lawsuit, there is no evidence that

Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

misclassification scheme and compensation policies were illegal.

        103.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

Defendants, minimum wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

pursuant to 29 U.S.C. § 216(b).

                                  SECOND CAUSE OF ACTION

                             ILLEGAL KICKBACKS, 29 C.F.R. § 531.35

       (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
        104.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in paragraphs 1-96 as if fully set forth herein.

        105.    Defendants required Plaintiff to pay monetary fees to Defendants and other

Empire employees who did not work in positions that are customarily and regularly tipped, in

violation of 29 U.S.C. § 203(m).

        106.    Defendants’ requirement that Plaintiff pay fees to Defendants and other Empire

employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.

        107.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §
531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 15 OF 21
           Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 16 of 21




respect to Plaintiff’s wages.

        108.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.

        109.    Plaintiff is entitled to recover from Defendants all fees that Defendants required

Plaintiff to pay in order to work at Empire, involving but not limited to house fees and tip

sharing.

                                   THIRD CAUSE OF ACTION

            UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

        110.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in paragraphs 1-96 as if fully set forth herein.

        111.    Plaintiff customarily and regularly received more than thirty U.S. Dollars

($30.00) a month in tips and therefore is a tipped employee as defined in the FLSA, 29 U.S.C. §

203(t), see also 29 C.F.R. § 531.50.

        112.    At all relevant times, each Defendants were “employer(s)” or “joint employer(s)”

of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

        113.    Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.
        114.    Defendants operate an enterprise engaged in commerce within the meaning for

the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because

its annual gross volume of sales made is more than five hundred thousand U.S. Dollars

($500,000).

        115.    Under TIPA:

             [a]n employer may not keep tips received by its employees for any
             purpose including allowing managers or supervisors to keep any portion of
             employees’ tips, regardless of whether or not it takes a tip credit.
             29 U.S.C. § 203.



COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 16 OF 21
        Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 17 of 21




       116.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

form of fees, fines, mandatory charges and other payments to employees such as disc jockeys,

house moms, and security personnel in violation of TIPA.

       117.    Defendants required Plaintiff to participate in an illegal tip pool, which included

employees who do not customarily and regularly receive tips, and do not have more than a de

minimis, if any, interaction with customer leaving the tips (such as the Club DJ, house moms,

and security). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15: Tipped

employees under the Fair Labor Standards Act (FLSA).”

       118.    The contribution Defendants required Plaintiff to make after each shift was

arbitrary and capricious and distribution was not agreed to by Plaintiff other dancers; but rather,

was imposed upon Plaintiff and other dancers.

       119.    By requiring Plaintiff to pool her tips with club employees who do not

customarily receive tips, Defendants “retained” a portion of the tips received by Plaintiff in

violation of the FLSA.

       120.    Defendants did not make any effort, let alone a “good faith” effort, to comply

with the FLSA as it relates to compensation owed to Plaintiff.

       121.    At the time of their illegal conduct, Defendants knew or showed reckless

disregard that the tip-pool which they required Plaintiff to contribute included non-tipped
employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully failed and

refused to pay Plaintiff the proper amount of the tips to which she was entitled.

       122.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates

the FLSA.

       123.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

form of fees, fines, mandatory charges and other payments to disc jockeys, house moms, and

security personnel in violation of TIPA.

       124.    As a result of the acts and omissions of the Defendants as alleged herein, and
pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 17 OF 21
         Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 18 of 21




misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

tips, mandatory attorneys’ fees, costs, and expenses.

                                 FOURTH CAUSE OF ACTION

                                FORCED TIPPING, 29 C.F.R. § 531.35

      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         125. Plaintiff hereby incorporates by reference and re-alleges each and every

allegation set forth in paragraphs 1-96 as if fully set forth herein.

        126.   Defendants required Plaintiff to pay monetary fees to other Empire employees

who did not work in positions that are customarily and regularly tipped, in violation of 29

U.S.C. § 203(m).

        127.   Defendants’ requirement that Plaintiff pay fees to other Empire employees

violated the “free and clear” requirement of 29 C.F.R. § 531.35.

        128.   Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

respect to Plaintiff’s wages.

        129.   Plaintiff is entitled to recover from Defendants all fees that Defendants required

Plaintiff to pay other employees in order to work at Empire, involving but not limited to forced

tip sharing.
///

///

///

///

///

///

///

///
///


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 18 OF 21
        Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 19 of 21




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests of this Court the following relief:

          1.      For compensatory damages according to proof at trial of at least $100,000;

          2.      For special damages according to proof at trial;

          3.      For restitution of unpaid monies;

          4.      For attorneys’ fees;

          5.      For costs of suit incurred herein;

          6.      For statutory penalties;

          7.      For civil penalties;

          8.      For pre-judgment interest;

          9.      For post-judgement interest;

          10.     For general damages in an amount to be proven at trial;

          11.     For declaratory relief;

          12.     For injunctive relief; and

          13.     For such other and further relief as the Court may deem just and proper.


Dated: June 29, 2021                                   s/ Jason P. Tortorici
                                                       Jason P. Tortorici
                                                       SCHILLECI & TORTORICI, P.C.
                                                       100 Centerview Drive, Suite 205
                                                       Birmingham, Alabama 35233
                                                       Telephone: (205) 978-4211
                                                       jpt@schillecitortoricilaw.com

                                                       John P. Kristensen
                                                       KRISTENSEN LLP
                                                       12540 Beatrice Street, Suite 200
                                                       Los Angeles, California 90066
                                                       Telephone: (310-) 507-7924
                                                       Facsimile: (310) 507-7906
                                                       john@kristensenlaw.com
                                                       (Pro Hac Vice forthcoming)
                                                       ///



COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 19 OF 21
       Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 20 of 21




                                               Jarrett L. Ellzey
                                               ELLZEY & ASSOCIATES, PLLC
                                               1105 Milford Street
                                               Houston, Texas 77066
                                               Telephone: (713) 554-2377
                                               Facsimile: (888) 995-3335
                                               jarrett@hughesellzey.com
                                               (Pro Hac Vice forthcoming)

                                               Attorneys for Plaintiff and all others
                                               similarly situated




COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 20 OF 21
        Case 2:21-cv-00889-AMM Document 1 Filed 06/29/21 Page 21 of 21




                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury for all such triable claims.


Dated: June 29, 2021                                  s/ Jason P. Tortorici
                                                      Jason P. Tortorici
                                                      SCHILLECI & TORTORICI, P.C.
                                                      100 Centerview Drive, Suite 205
                                                      Birmingham, Alabama 35233
                                                      Telephone: (205) 978-4211
                                                      jpt@schillecitortoricilaw.com

                                                      John P. Kristensen
                                                      KRISTENSEN LLP
                                                      12540 Beatrice Street, Suite 200
                                                      Los Angeles, California 90066
                                                      Telephone: (310-) 507-7924
                                                      Facsimile: (310) 507-7906
                                                      john@kristensenlaw.com
                                                      (Pro Hac Vice forthcoming)

                                                      Jarrett L. Ellzey
                                                      ELLZEY & ASSOCIATES, PLLC
                                                      1105 Milford Street
                                                      Houston, Texas 77066
                                                      Telephone: (713) 554-2377
                                                      Facsimile: (888) 995-3335
                                                      jarrett@hughesellzey.com
                                                      (Pro Hac Vice forthcoming)

                                                      Attorneys for Plaintiff and all others
                                                      similarly situated




COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                         PAGE 21 OF 21
